DETAILED ACTION
Application 16/954836, “POLYMER ELECTROLYTE AND METHOD FOR PRODUCING SAME”, is the national stage entry of a PCT application filed on 7/24/19 and claims priority from a foreign application filed on 7/25/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/13/22.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2011-243568; citations taken from machine translation).
Regarding claim 1, Ito teaches a polymer electrolyte (“gel electrolyte for electrical devices”, paragraph T014) comprising: a polymer (e.g. “Formula (2)”, paragraph T013) and a lithium salt (“electrolyte salt”, paragraph T013), wherein the polymer comprises an ethylene oxide unit (“oxyethylene”, paragraph T013) and a terminal of the polymer is substituted with one to four functional groups independently selected from the group consisting of a nitrogen compound functional group (“cyanoethyl group”, paragraph T013) and phosphorus compound functional group (apparent functional variant of the nitrogen group), and the terminal of the polymer and the one to four functional groups are linked by one selected from the group consisting of a C2 to C20 alkylene linker, a C2 to C20 ether linker, and a C2 to C20 amine linker (“A1O” and “A2O” are alkylene linkers).

Regarding claim 2, Ito remains as applied to claim 1.  Ito further teaches wherein the polymer comprising the ethylene oxide unit is at least one member selected from the group consisting of poly(styrene-b-ethylene oxide) and polyethylene oxide, wherein the terminal of the polymer is substituted with the one to four functional groups (the “oxyethylene” recited in paragraph T013 is synonymous with a polyethylene oxide).

Regarding claim 3, Ito remains as applied to claim 1.  Ito further teaches wherein the nitrogen compound functional group is nitrile, amine, pyridine, or imidazole, and the phosphorus compound functional group is diethyl phosphonate or phosphonic acid (the “cyanoethyl group” of paragraph T013 comprises a nitrile group).

Regarding claim 6, Ito remains as applied to claim 1.  Ito further teaches wherein the electrolyte salt is LiPF6 (“lithium hexafluorophosphate”, paragraph T024).

Regarding claim 9, Ito remains as applied to claim 1.  Ito further teaches wherein an ion transference characteristic of the polymer electrolyte is 10−5 S/cm to 10−3 S/cm (Figure 1 shows a peak ion transference characteristic of about 0.0007 S/cm).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2011-243568; citations taken from machine translation) in view of Kii (USP 6667106) and Jung (Jung et al., “Modulating lon Transport and Self-Assembly of Polymer Electrolytes via End-Group Chemistry”, Macromolecules, Vol. 50 2017, pp 32274-32733).
Regarding claims 4 and 5, Ito remains as applied to claim 1.  Ito does not expressly teach wherein the polymer comprising the ethylene oxide unit is at least one selected from the group of Formulas 1-10 as defined by claims 4 and 5.  
More specifically, Ito does teach the polymer having the formula R3O— (A2O)m —R4 (2) R3, wherein R3 or R4 may be a hydrocarbon group such as an aromatic hydrocarbon [comprising a carbon ring], A2O is an oxyethylene group [i.e. ethylene oxide], and the other of R3 and R4 may be a cyanoethyl group [comprising a nitrile end unit] (paragraph T019).  Thus the teaching of Ito appears to substantially differ only in that although Ito teaches aromatic hydrocarbon group, this group is not taught to be a styrene group as illustrated in applicant’s Figures 1-3.
However, in the battery art, Jung teaches that polymers comprising polystyrene unit may be linked to polyethylene oxide unit for the benefit of employing the hardness of improving mechanical strength of the polymer (page 3224).
It would have been obvious to a person having ordinary skill in the art at the time of invention to select a polystyrene unit as the aromatic hydrocarbon for the benefit of producing a mechanically strong polymer as taught by Jung.

Regarding claim 7, Ito remains as applied to claim 1.  Ito is silent as to the molecular weight of the polymer comprising the ethylene oxide unit is 1 kg/mol to 20 kg/mol.
In the battery art, Jung teaches similar polyethylene based polymer electrolytes (e.g. page 3226), and further teaches the molecular weights of such polymer electrolytes lying within the range of 1 kg/mol to 20 kg/mol (e.g. “14.6 kg/mol”, page 3226).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the polyethylene oxide based polymer of Ito to have a molecular weight lying within the range of 1 kg/mol to 20 kg/mol since polymers within this weight range have been utilized to provide polymers having a desirable combination of high conductivity, high mechanical strength, and improved cation transference number (see Jung abstract).


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2011-243568; citations taken from machine translation).
Regarding claim 8, Ito remains as applied to claim 1.  Ito is silent as to wherein in the polymer electrolyte, a [Li+]/[EO] value, wherein EO represents ethylene oxide, which is a ratio of [EO] in the polymer and [Li.sup.+] of the lithium salt, is between 0.02 and 0.08.
However, Ito does teach that the concentration of the electrolyte should be controlled to 0.01 to 5 mol per liter of solvent, and the salt concentration is controlled to simultaneously balance viscosity and ionic conductivity (paragraph T024]).  It is noted that the electrolyte dissolves in the solvent to provide lithium ions.  
Thus, even though Ito does not characterize the salt/ionic relative concentration in the same parameter as does applicant, claim 8 is nevertheless found to be obvious over the disclosure of Ito because i) the range of ionic concentration taught by Ito appears to overlap the claimed range (see MPEP 2144.05 regarding obviousness of overlapping ranges), and ii) Ito teaches the salt content within the electrolyte as a result-effective variable which should be optimized to balance viscosity and ionic conductivity.  These are the same parameters which applicant suggests to be optimized by appropriate selection of the [Li+]/[EO] ratio (see applicant’s published paragraph [0059]), thus the optimization suggested by Ito is found to be functionally the same as or similar to the optimization used by applicant to arrive at the claimed ratio range.  It follows that the skilled artisan would have found the optimization of the claimed ratio to be an obvious design consideration.


Claims 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2011-243568; citations taken from machine translation), or alternatively under 35 U.S.C. 103 as being unpatentable over Ito (JP 2011-243568; citations taken from machine translation) in view of Kii (USP 6667106) and/or Kezuka (US 2002/0071987).
Regarding claim 10 and 13, Ito remains as applied to claim 1.  Ito further teaches a battery formed of a positive electrode, a negative electrode, and the polymer electrolyte of claim 1 interposed therebetween (see paragraph T050).
Ito paragraphs T008 and T050 further teach that the polymer electrolyte may be a gelled electrolyte (paragraph T050), with gelling being effective to suppress the fluidity of the electrolyte (paragraph T008), but does not explicitly state that the gelled electrolyte is a solid electrolyte.  
However, the gelling process solidifies a liquid solvent to at least some degree, therefore, a gelled electrolyte fits within the broadest reasonable interpretation of a solid electrolyte, particularly since no concrete difference between a gelled state and a solidified state is defined by applicant’s specification.  For pertinent teaching, consider Kii which teaches a gel composition useful for making a solid electrolyte (Kii title) and further teaches the terms “solidifying” and “gelling” as substantially synonymous (c1:61-63).  Asao at paragraph [0092] which teaches that gelling an electrolyte solution provides a “solidified electrolyte”.  Thus, claims 10 and 13 are anticipated by Ito because the gelled electrolyte of Ito is at least readable on the broadest reasonable interpretation of a solid electrolyte.
Alternatively, it would have been obvious to a skilled artisan at the time of invention to covert the gelled electrolyte of Ito to a completely solid electrolyte by removing solvent therefrom as was known in the art at the time of invention (e.g. Kezuka at paragraph [0036]) for the benefit of maximizing the desirable fluidity and volatility suppression taught by Ito at paragraph T008.  

Regarding claim 13, Ito remains as applied to claim 1.  Ito further teaches an all-solid-state battery comprising a positive electrode, a negative electrode, and a solid polymer electrolyte interposed therebetween, wherein the solid polymer electrolyte is the polymer electrolyte of claim 1 (paragraph T050 describes a battery with gelled polymer electrolyte disposed between positive and negative electrode).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Takizawa (US 2002/0110738) -polymer for solidifying an electrolyte solution.
Asao (US 2004/0248011) -battery comprising solidified electrolyte obtained by gelling an electrolyte solution with a polymer gel.
Balsara (US 2011/0206994) -gel polymer electrolytes.
Xu (US 2016/0308245) -polymer compositions for polymer electrolytes.
Rastegar (US 2019/0379085) -solid polymer electrolyte with plasticizer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723